Citation Nr: 0724266	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-41 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dental injury from trauma in service.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from July 1994 to December 1994, and 
served on active duty from September 1999 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to service connection for dental trauma.  In 
September 2006 and November 2006, Supplemental Statements of 
the Case, the RO discussed the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
dental disorder.  However, this issue, which is separate from 
the initial service connection issue, was never formally 
denied.  In May 2007, the veteran testified at a hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran urges that she hurt her teeth when she was hit by 
the butt of a rifle in service.  She also claims the 
discoloration was due to the water in Germany.  She maintains 
that as a result of either the oral trauma and/or the hard 
water, she required veneers on some teeth which then became 
discolored.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2006).

The following, however, will not be considered service- 
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

In this case, the evidence of record shows that the veteran 
entered her period of active service on September 23, 1999.  
On October 6, 1999, she was sent to Germany.  Service dental 
records of October 19, 1999 reflect that tooth #9 had been 
restored, and tooth # 8 had a partial restoration.  On 
November 3, 1999, she reported that she was unhappy with 
veneer discoloration of tooth #9.  Light calculus was noted.  
There was no indication in the record that restoration or 
teeth # 8 or 9 was performed in service, or that she 
sustained trauma to the teeth in service requiring the 
placement of veneers.  The record reflects that laminate and 
composite shading was performed in January and February 2000.  
Records do not show any trauma to the teeth or mouth.  Polish 
and glaze were noted in March and April 2000.  Also in April 
2000, an incision fracture was noted in tooth #8.

Thus, it appears that the veteran may have entered her period 
of active service with a veneer on tooth 9.  It is unclear 
when this veneer was placed on the tooth.  There are no 
records of any dental treatment for the veteran's period of 
ACDUTRA.  The Board believes that, in light of the veteran's 
contentions, an attempt to obtain these records should be 
made.  Moreover, any private dental treatment records for 
treatment between ACDUTRA and her period of active service 
should be requested.  

Furthermore, the veteran has clearly articulated her desire 
to file a claim for a dental condition under the provisions 
of 38 U.S.C.A. § 1151.  This matter was discussed in the 
supplemental statements of the case issued in September and 
December 2006.  However, the RO must list this issue as a 
separate issue in order for the appellant to be afforded 
appellate review.  The veteran urges that procedures 
undertaken by the VA medical center have caused a dental 
disorder.  The record also shows necrosis of the teeth which 
received veneers by the Washington VA medical center.  
Considering the circumstances of this case, the RO should 
make a formal determination as to the 38 U.S.C.A. § 1151 
claim.  All applicable appellate procedures should be 
followed.  

A review of the record reflects that the veteran was afforded 
a VA medical examination in December 2004.  The examination 
did not address the criteria for compensation under 38 
U.S.C.A. § 1151.

38 U.S.C.A. § 1151 states that where any veteran suffered an 
injury, or aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or 
death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service- 
connected.  Additionally, it is required that the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

The RO did not obtain an adequate medical opinion as to 
resolve the issue.  It is the Board's opinion that VA medical 
opinion on the medical questions in controversy would be 
beneficial to the Board in deciding the case, and should 
therefore be obtained by the RO.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should make another attempt to 
secure the veteran's service records, 
including her complete dental records 
through official channels, for both her 
period of active duty training and for 
her  period of active service.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
dental care providers who provided the 
veteran with any dental care for the 
period between her period of ACDUTRA and 
her period of active service; this would 
be the time from December 8, 1994 to 
September 22, 1999.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be afforded a VA 
dental examination.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be reviewed by the dentist 
performing the examination the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the dentist.  The examiner 
is requested to respond to the following 
questions:

a) Were the VA procedures related to the 
placement of veneers over teeth 8 and 9 
properly performed; (b) did such 
procedure cause any current disability: 
(c) if any such procedure caused any 
claimed dental disorder, was the disorder 
a certain, or near- certain, risk of the 
procedure; (d) did such procedure 
performed at the VAMC permanently worsen 
any preexisting disability that may have 
been present (versus the continuance or 
"natural progression" of any preexisting 
disability; (e) were any of the claimed 
disorders caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing 
hospital care, medical/surgical 
treatment, or examination during VA 
treatment in question; and, (f) was any 
claimed disability caused by an event not 
reasonably foreseeable (such as an 
accident) (i.e., an event that would not 
be reasonably anticipated or expected by 
a health care provider who utilized the 
degree of care a prudent or competent 
person so engaged would exercise)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the dentist.  The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

When this development has been completed, 
and if the benefits sought are not 
granted, the case should be returned to 
the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case to include the 
applicable "fault" amended regulations 
implementing 38 U.S.C.A. § 1151.  No 
action by the appellant is required until 
he receives further notice.  The Board 
intimates no opinion, either legal or 
factual, as to the ultimate disposition 
warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



